Citation Nr: 1644636	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-29 729	)	DATE
	)
	)

On appeal from the
Atlanta Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for dysuria.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia and irritable bowel syndrome (IBS).

3.  Entitlement to a compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1992 to July 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2014 rating decisions of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.  

In connection with this appeal, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to an evaluation in excess of 10 percent for GERD, with hiatal hernia and IBS, and a compensable evaluation for migraine headaches are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In a June 2015 hearing, prior to the promulgation of a Board decision, the Veteran informed VA that he desired to withdraw his appeal for entitlement to service connection for dysuria.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for dysuria have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a June 2015 Board videoconference hearing, the Veteran informed the undersigned Veterans Law Judge that he desired to withdraw his appeal for entitlement to service connection for dysuria.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for service connection for dysuria is dismissed.


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the remaining claims on appeal are decided. 

The Board observes that following the issuance of the May 2014 Statement of the Case (SOC), additional evidence relevant to the issues on appeal was added to the record.  Specifically, VA treatment records and July 2016 VA examination reports were associated with the record.  No Supplemental Statement of the Case (SSOC) was issued considering the additional evidence, and the Veteran has not waived his right to have the evidence considered by the AOJ.  Accordingly, a remand for consideration of the evidence by the AOJ is required.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from September 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from September 2016 to the present.

2. The RO or the AMC also should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


